IN THE INTEREST OF J.A., A CHILD






 	NO. 07-01-00193-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



OCTOBER 5, 2001

______________________________



IN THE INTEREST OF J.A., A CHILD

                                                            





FROM THE 286
TH
 
 DISTRICT COURT OF HOCKLEY COUNTY;



NO. 99-07-17,730; HON. DAVID L. GLEASON, PRESIDING

______________________________



ORDER ON APPELLANT’S UNOPPOSED MOTION TO DISMISS APPEAL

                                                            



Before QUINN, REAVIS and JOHNSON, JJ.

The Texas Department of Protective and Regulatory Services, appellant, has moved to dismiss its appeal contending that it  “has decided not to appeal this cause.”  Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal without prejudice.  Having dismissed the appeal at appellant’s personal request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

  

Brian Quinn 

           	                            				    Justice

Do not publish.